Case 8:20-cr-00078-TDC Document1 Filed 02/26/20 Page 1of 3

¥ RRR/EBP: USAO2019R00877

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA ¥
*
v. * — RIMINALNO. TOC COW 1%
*
MARCUS GRAY and * (Engaging in the Business of Dealing in

*%

ART J. VINCENT, JR., Firearms without a License, 18 U.S.C.
§ 922(a)(1)(A); Aiding and Abetting, 18
Defendants es U.S.C. § 2; Forfeiture, 18 U.S.C.

* § 924(d), 21 U.S.C. § 853(p), 28 U.S.C.

§ 2461(c))

*

%

RKKKKKK

INDICTMENT

COUNT ONE
(Engaging in the Business of Dealing in Firearms without a License)

The Grand Jury for the District of Maryland charges that:
On or about November 1, 2019, in the District of Maryland, the defendants,

MARCUS GRAY and
ART J. VINCENT, JR.,

not being a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States

Code, did willfully engage in the business of dealing in firearms.

18 U.S.C. § 922(a)(1)(A)
18 U.S.C. §2

 

Lt :h
Case 8:20-cr-00078-TDC Document1 Filed 02/26/20 Page 2 of 3

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendants that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C. § 924(d)
and 28 U.S.C. § 2461(c), in the event of the defendants’ conviction under Count One of this
Indictment.

Firearm and Ammunition Forfeiture
2. Upon conviction of the offense set forth in Count One, the defendants,

MARCUS GRAY and
ART J. VINCENT, JR.,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any

firearm and ammunition involved in the commission of the offense.

Substitute Assets
3. If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
é. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
é has been commingled with other property which cannot be subdivided

without difficulty,
Case 8:20-cr-00078-TDC Document1 Filed 02/26/20 Page 3 of 3

the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall

be entitled to forfeiture of substitute property up to the value of the forfeitable property.

18 U.S.C. § 924(d)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Gobet Fs Hur [ep

Robert K. Hur
United States sttomey

A TRUE BILL:

SIGNATURE REDACTED

Foreperson

Date: February 26 , 2020
